Case 2:21-cv-02803-RGK-MAR Document 7-3 Filed 03/31/21 Page 1 of 5 Page ID #:74




   1
   2
   3
   4
   5
   6
   7
                            UNITED STATES DISTRICT COURT
   8
            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   9
  10
       JOHN DOE,                               CASE NO. 2:21-cv-02803
  11
                   Plaintiff,                  [PROPOSED] ORDER TO SHOW
  12                                           CAUSE RE: PRELIMINARY
            vs.                                INJUNCTION AND TEMPORARY
  13                                           RESTRAINING ORDER
     UNITED STATES OF AMERICA;
  14 TRACY L. WILKISON (OFFICIAL               [Filed Concurrently with Notice of Ex
     CAPACITY), KRISTI KOONS
  15 JOHNSON (OFFICIAL CAPACITY)               Parte Application and Ex Parte
                                               Application; Memorandum of Points
  16 Defendants.                               and Authorities; and Declarations of
  17                                           Ariel A. Neuman and Benjamin N.
                                               Gluck]
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

           [PROPOSED] ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION AND TEMPORARY
                                      RESTRAINING ORDER
Case 2:21-cv-02803-RGK-MAR Document 7-3 Filed 03/31/21 Page 2 of 5 Page ID #:75




   1           Pursuant to Federal Rules of Civil Procedure Rule 65 and Central District
   2 Local Rule 65, Plaintiff submitted an ex parte application seeking an order to show
   3 cause why a preliminary injunction should not issue and a temporary restraining
   4 order enjoining Defendants from continuing to violate Plaintiff’s constitutional
   5 rights.
   6           After consideration of Plaintiff’s application, the memorandum of points and
   7 authorities, declarations, and evidence in support thereof, and the entire record, the
   8 Court hereby ORDERS Defendants to show cause why a preliminary injunction
   9 should not issue, and, pending hearing on the Order to Show Cause, GRANTS
  10 Plaintiff’s application for a temporary restraining order.
  11
  12           ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
  13           Defendants are hereby ORDERED TO SHOW CAUSE why a preliminary
  14 injunction should not issue enjoining Defendants from:
  15                 (a)   Refusing to make reasonably available at USPV, located at 9182
  16 W. Olympic Blvd., Beverly Hills, CA 90212, copies of the search warrant
  17 purportedly authorizing any search of that location or any safe deposit boxes located
  18 at that address in a manner that allows box-holders or their counsel to obtain a copy
  19 without requiring them to disclose the box-holder’s identity;
  20                 (b)   Inspecting any box seized from USPV in connection with any
  21 search of that location for which Defendants do not have a search warrant that
  22 identifies the specific box to be searched or inspected by number or other specific
  23 identifying information that identifies the box before it is opened;
  24                 (c)   Refusing to return any such box to USPV in such a manner that
  25 the original owner may access it as he or she did before the search;
  26                 (d)   Requiring box-holders to identify themselves to Defendants in
  27 order to regain possession of their boxes; and
  28                 (e)   Instigating investigations or using in any investigation any

           [PROPOSED] ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION AND TEMPORARY
                                      RESTRAINING ORDER
Case 2:21-cv-02803-RGK-MAR Document 7-3 Filed 03/31/21 Page 3 of 5 Page ID #:76




   1 information Defendants gained from inspecting the contents of boxes for which
   2 Defendants did not have, as of the date of the search and seizure, a search warrant
   3 that identified the specific box to be searched or inspected by number or other
   4 specific identifying information that identified the box before was opened.
   5         Defendants are further ORDERED TO SHOW CAUSE why a preliminary
   6 injunction should not require certain procedural safeguards, including:
   7               (f)    To the extent Defendants already have irreparably altered the
   8 boxes, such as by drilling them open in a manner that will not allow the box-
   9 holder’s keys to work, Defendants shall use a special master to implement a
  10 mechanism for confirming the identity of any box-holder and allowing for the return
  11 of the property; and
  12               (g)    To the extent there is any dispute about whether the contents of
  13 any returned box are damaged or missing due to Defendants’ actions, Defendants
  14 shall refer such issues to a special master for consideration in a manner that protects
  15 the box-holder’s identity, and Defendants shall provide the Special Master with any
  16 and all records they created regarding the inventory of the boxes at issue.
  17
  18         Defendants are FURTHER ORDERED to appear before this Court in
  19 Courtroom ___, located at 350 West 1st Street, Los Angeles, CA 90012, on
  20 _________, 2021 at ____ .m., or as soon thereafter as this matter may be heard.
  21 Plaintiff shall file any additional brief and supporting evidence for Plaintiff’s
  22 requested motion for preliminary injunction by _________, 2021; Defendants shall
  23 file their opposition to the motion for preliminary injunction by _________, 2021,
  24 and Plaintiff shall file Plaintiff’s reply brief by _________, 2021.
  25
  26                          TEMPORARY RESTRAINING ORDER
  27         The Court finds that Plaintiff has demonstrated (1) Plaintiff is likely to
  28 succeed on the merits of Plaintiff’s claims; (2) the likelihood of immediate and
                                                2
           [PROPOSED] ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION AND TEMPORARY
                                      RESTRAINING ORDER
Case 2:21-cv-02803-RGK-MAR Document 7-3 Filed 03/31/21 Page 4 of 5 Page ID #:77




   1 irreparable harm to Plaintiff based on continuing violations of Plaintiff’s
   2 constitutional rights; (3) the balance of the equities tips in Plaintiff’s favor; and (4)
   3 the injunctive relief requested here is in the public interest.
   4         THEREFORE, pending hearing on the Order to Show Cause re: Preliminary
   5 Injunction, it is hereby ORDERED that Defendants are enjoined from:
   6               (a)    Refusing to make reasonably available at the USPV, located at
   7 9182 W. Olympic Blvd., Beverly Hills, CA 90212, copies of the search warrant
   8 purportedly authorizing any search of that location or any safe deposit boxes located
   9 at that address in a manner that allows box-holders or their counsel to obtain a copy
  10 without requiring them to disclose the box-holder’s identity;
  11               (b)    Inspecting the contents any box seized from USPV in connection
  12 with any search of that location for which Defendants do not have a search warrant
  13 that identifies the specific box to be searched or inspected by number, owner or
  14 other specific identifying information;
  15               (c)    Instigating investigations or using in any investigation any
  16 information Defendants have gained from inspecting the contents of boxes for
  17 which Defendants did not have, as of the date of the search and seizure, a search
  18 warrant that identifies the specific box to be searched or inspected by number,
  19 owner or other specific identifying information; and
  20               (d)    Advising any person inquiring about return of the contents of any
  21 seized boxes that box-holders must identify themselves to Defendants in order to
  22 regain possession of their boxes.
  23
  24         IT IS FURTHER ORDERED THAT:
  25         1.    This Temporary Restraining Order is effective immediately upon
  26 issuance;
  27         2.    A copy of this Order shall be served on Defendants via email by no
  28 later than ____ .m. on _________, 2021; and
                                             3
           [PROPOSED] ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION AND TEMPORARY
                                      RESTRAINING ORDER
Case 2:21-cv-02803-RGK-MAR Document 7-3 Filed 03/31/21 Page 5 of 5 Page ID #:78




   1        3.    Defendants shall file status reports regarding compliance with this
   2 order each Monday until the hearing on the Order to Show Cause why preliminary
   3 injunction should not issue.
   4
   5        IT IS SO ORDERED.
   6
       DATED:
   7
   8
   9                                        Hon.
  10                                        United States District Judge
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               4
           [PROPOSED] ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION AND TEMPORARY
                                      RESTRAINING ORDER
